The CHIEF JUSTICE
delivered the opinion of the court, announcing that the order in question was a decree, and was a final decree, from which any party aggrieved by supposed error in finding the amount of interest, or in omitting to ascertain and apply to the reduction or discharge of interest the amount of moneys in the hands of the receiver or receivers, might appeal. The ruling of this..court in Perkins v. Fourniquet, cited by the appellant’s counsel, was a full and direct sanction to this conclusion.
Motion, denied.
Note.
For greater caution, Mr. Carpenter, before this motion was heard, had moved for a mandamus to vacate the already mentioned order of the Circuit. Court. The-appeal being allowed, that motion'was of course refused; the Chief Justice, in announcing, such refusal, saying that it was made without express*444ing any opinion as to tbe applicability of that remedy to the case before the court.
[For a further part of' this case, and for the reasons and justification (under the special facts) of the court below, in executing the mandate as it did, see Eailroad Company v. Soutter; infra, p. 610.]